Citation Nr: 0926302	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-18 492	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinitis/sinusitis, to include as due to Agent Orange (AO) 
exposure.

2.  Entitlement to an initial rating in excess of 30% for a 
post-traumatic stress disorder (PTSD) prior to 20 March 2006.

3.  Entitlement to a rating in excess of 50% for PTSD prior 
to 27 October 2008.

4.  Entitlement to a rating in excess of 70% for PTSD since 
27 October 2008.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968, including service in Vietnam from April 1967 to April 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from March 2003 and August 2004 rating 
actions that denied service connection for PTSD, and a June 
2005 rating action that denied service connection for 
allergic rhinitis/sinusitis and depression.

By rating action of November 2005, the RO granted service 
connection for PTSD and assigned an initial 30% rating from 
August 2003.  The Veteran appealed the effective date of the 
grant of service connection, claiming an earlier effective 
date, as well as the initial 30% rating as inadequate.  
Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West,        12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  
 
This appeal also originally arose from an August 2006 rating 
action that denied service connection for cardiovascular 
disease, to include hypertension.

In February 2008, the Veteran and his wife at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Washington, D.C.

By decision of April 2008, the Board assigned 23 December 
2002 as the effective date of the grant of service connection 
for PTSD; this was implemented by rating action of May 2008.  
In the April 2008 decision, the Board also remanded the 
issues of service connection for cardiovascular disease, to 
include hypertension; service connection for allergic 
rhinitis/sinusitis and depression; and an initial rating in 
excess of 30% for PTSD to the RO for further development of 
the evidence and for due process development.

By rating action of January 2009, the RO granted service 
connection for cardiovascular disease, to include 
hypertension, and for depression; this constitutes a full 
grant of the benefits sought on appeal with respect to those 
issues.  The RO also granted a 50% rating for PTSD from 20 
March 2006, and a 70% rating from   27 October 2008; the 
matters of an initial rating in excess of 30% prior to 20 
March 2006, and ratings in excess of 50% prior to 27 October 
2008 and 70% since            27 October 2008 remain for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran had military service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to AO during that time.

3.  Allergic rhinitis/sinusitis was not shown present in 
service or for many years thereafter, and there is no 
competent and persuasive medical evidence or opinion 
establishing a nexus between any such current disability and 
military service or any incident thereof, to include any AO 
exposure therein.

4.  Prior to 20 March 2006, the veteran's PTSD was overall 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as a depressed mood, anxiety, chronic sleep 
impairment, and mild memory problems; he generally functioned 
satisfactorily, with normal routine behavior, self-care, and 
conversation.
 
5.  Prior to 27 October 2008, the veteran's PTSD was overall 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a restricted affect, slow and soft speech, and 
psychomotor agitation at times, disturbances of motivation 
and mood, impaired sleep, and difficulty in establishing and 
maintaining effective work and social relationships; judgment 
ranged from fair to good, and thought processes were 
consistently coherent, logical, and goal-directed.  

6.  Since 27 October 2008, the veteran's PTSD has been 
overall manifested by no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as some suicidal ideation, continuing 
sleep problems, slow speech, significant depression affecting 
ability to function appropriately and effectively, impaired 
impulse control (such as unprovoked irritability), difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships outside the 
family.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic 
rhinitis/sinusitis are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).



2.  The criteria for an initial rating in excess of 30% for 
PTSD prior to 20 March 2006 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for a rating in excess of 50% for PTSD prior 
to 27 October 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.            §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

4.  The criteria for a rating in excess of 70% for PTSD since 
27 October 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

An August 2003 pre-rating RO letter informed the Veteran and 
his then-representative of the VA's responsibilities to 
notify and assist him in his initial claim for service 
connection for PTSD, and a December 2004 pre-rating RO letter 
notified them of the VA's responsibilities to notify and 
assist him in his claim for service connection for allergic 
rhinitis/sinusitis.  Those letters also informed them of what 
was needed to establish entitlement to service connection 
(evidence showing an injury or disease that began in or was 
made worse by his military service, or that there was an 
event in service that caused an injury or disease).  A May 
2006 RO letter informed them that, if a disability was found 
to be service connected, a disability rating would be 
assigned by applying relevant Diagnostic Codes (DCs) which 
provide for a range in severity from 0% to 100%, based on the 
nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  The 2006 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing witnessed disability symptoms, medical records, 
Social Security Administration (SSA) determinations, employer 
statements, and other evidence showing a worsening of the 
disability.  An August 2007 RO letter notified the Veteran 
and his attorney of what was needed to establish entitlement 
to a higher rating for PTSD (evidence showing that the 
service-connected condition had gotten worse).  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2003, 2004, and 2006 RO letters provided 
notice that the VA would make reasonable efforts to help the 
Veteran get evidence necessary to support his claims, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  The 2003, 2004, 2006, and 2007 letters further 
specified what evidence the VA had received; what evidence 
the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 
2003, 2004, 2006, and 2007 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him.  As 
indicated above, all 3 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
August 2003 and December 2004 documents meeting the VCAA's 
notice requirements were furnished to the Veteran before the 
August 2004 and June 2005 rating actions on appeal, 
respectively.  
    
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.  
In this case, the veteran's status is not at issue, and the 
RO furnished the Veteran the PTSD rating code information in 
the March 2006 Statement of the Case, and notice pertaining 
to the degree of disability and effective date information in 
the May 2006 letter, thus meeting the notice requirements of 
Dingess/Hartman.  

With respect to the claim for a higher initial rating for 
PTSD and the Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Board notes that the VA General 
Counsel has held that that decision does not apply to appeals 
from initial rating actions, and accordingly, the VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
with the initial rating or effective date assigned following 
the grant of service connection.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008), holding, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, that where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  In this case, the Veteran has not alleged that any 
VCAA notice with respect to any PTSD claim was inadequate.  
See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records through 2008, a copy of the September 2005 SSA 
decision awarding the Veteran disability benefits, together 
with all medical records underlying that determination, and a 
transcript of the February 2008 Board hearing testimony of 
the Veteran and his wife.  The Veteran was afforded 
comprehensive VA psychological examinations in September 2005 
and October 2008.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In October 2007, May 
2008, and April 2009, the veteran's attorney stated that she 
had no additional information or evidence to submit in 
connection with his claims.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.    
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Service Connection for Allergic Rhinitis/Sinusitis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).  The 
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  

The Veteran contends that he currently suffers from allergic 
rhinitis/sinusitis that had its onset in service, including 
as a result of AO exposure, and he gave testimony to that 
effect at the February 2008 Board hearing.  

In this case, the service records confirm the veteran's 
service in Vietnam during the Vietnam era.  Thus, under the 
legal authority cited above, he is presumed to have been 
exposed to AO during his Vietnam service.  However, allergic 
rhinitis/sinusitis is not among the enumerated disabilities 
under 38 C.F.R. § 3.309(e) for which the VA has determined an 
etiological relationship with inservice herbicide (AO) 
exposure exists, and the record also presents no other basis 
for service connection for such disability.  

The service medical records are completely negative for 
findings or diagnoses of any allergic rhinitis/sinusitis.  
Although the Veteran was treated for an upper respiratory 
infection in December 1965, and he was seen for complaints of 
sinus congestion in June 1968, he was treated for a cold on 
the latter occasion, and there were no findings or diagnoses 
of allergic rhinitis or sinusitis.  The Veteran denied a 
history of nose trouble or sinusitis on September 1968 
separation examination, and the nose and sinuses were normal 
on examination.    

Post service, private medical records developed from 1972 to 
1998, including records of R. F., M.D., are completely 
negative for complaints, findings, or diagnoses of allergic 
rhinitis/sinusitis.  The veteran's nose was unobstructed on 
examination during hospitalization at the Integris Marshall 
Memorial Hospital in July 2001.  A history of seasonal 
allergies was noted on October 2002 examination by S. W., 
P.A., but there was no history relating those allergies to 
military service, the nose was within normal limits on 
current examination, and there were no findings or diagnoses 
of allergic rhinitis/sinusitis.  The Veteran complained of 
sinus drainage on January 2003 examination by J. P., M.D., 
but the impression was upper respiratory tract infection, and 
there were no findings or diagnoses of allergic 
rhinitis/sinusitis.  June 2003 nasal examination by T. H., 
M.D., was patent; the nose was clear on September 2003 
examination by Dr. J. P.; and the nares were patent on 
February 2004 VA outpatient examination.  The Veteran 
complained of allergies and nasal discharge on mid-September 
2004 VA outpatient examination, but there were no findings of 
allergic rhinitis/sinusitis on examination.        

The first evidence of allergic rhinitis/sinusitis was that 
diagnosed on late September 2004 VA examination to have had 
its onset in 2000, some 32 years post service, but there was 
no history or medical opinion linking that disability to 
military service or any incident thereof, including any AO 
exposure therein.  

On November 2004 VA outpatient examination, the Veteran was 
seen with a         1-week history of worsening rhinorrhea 
and post-nasal drip, and a strong history of allergies, and 
the assessment was acute bronchitis/sinusitis, but there was 
no history or medical opinion linking that disability to 
military service or any incident thereof, including any AO 
exposure therein.  The Veteran complained of allergies and 
sinus symptoms on May and August 2005 VA outpatient 
examinations, but there was no history relating those 
complaints to military service or any incident thereof, and 
there were no current findings of allergic 
rhinitis/sinusitis.  

A September 2005 SSA decision found the Veteran entitled to 
disability benefits from May 2002 due to several physical 
disabilities, which did not include allergic 
rhinitis/sinusitis.

In a July 2006 statement, the veteran's wife stated that he 
had suffered from allergies for years, but she did not relate 
them to his military service or any incident thereof.

Allergic rhinitis was assessed on October 2007 VA outpatient 
examination, but there was no history or medical opinion 
linking that disability to military service or any incident 
thereof, including any AO exposure therein.  
 
At the February 2008 Board hearing, the Veteran testified 
that no doctor had opined that his allergic 
rhinitis/sinusitis was related to his military service.

In the absence of evidence of any allergic rhinitis/sinusitis 
in service or for many years thereafter, and in the absence 
competent and persuasive (medical) evidence or opinion 
establishing a nexus between any current allergic 
rhinitis/sinusitis and the veteran's military service or any 
incident thereof, including any AO exposure therein, the 
Board finds no basis upon which to grant service connection 
therefor.  

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on medical matters such as the 
relationship between any current allergic rhinitis/
sinusitis and his military service or any incident thereof, 
including any AO exposure therein.  See Bostain v. West,  11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
assertions of the Veteran in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for allergic rhinitis/sinusitis, to 
include as due to AO exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  Higher Ratings for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his PTSD is more disabling than 
currently evaluated.

The veteran's PTSD has been initially rated as 30% disabling 
from December 2002 under the provisions of 38 C.F.R. § 4.130, 
DC 9411.  Under that DC, a 30% rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment and abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial schedular rating in 
excess of 30% was not warranted for PTSD under the applicable 
rating criteria at any time prior to 20 March 2006.

On June 2004 psychological examination by W. R., Ph.D., the 
Veteran complained of nightmares of his Vietnam experiences, 
detachment from and inability to get close to people, 
irritability, and memory, anger, and sleep problems.  On 
examination, he displayed a flat affect, and the examiner 
noted that he was socially withdrawn.  He had difficulty 
speaking, and concentration ability was diminished.  The 
doctor noted that the Veteran endorsed many symptoms 
characteristic of PTSD on psychological testing, including 
verbal and physical aggression, psychological distress from 
reminders of inservice events, inability to get emotionally 
close to others, emotional numbness, a sleep disorder, 
suicidal ideation, loss of enjoyment, an exaggerated startle 
response, anxiety in crowds, and memory loss.  The examiner 
concluded that the Veteran met the criteria for chronic PTSD, 
and a Global Assessment of Functioning (GAF) score of 53 was 
assigned.

On July 2004 VA outpatient psychological assessment, 
psychological testing was interpreted to be consistent with 
markedly severe depression and anxiety, and          2 
suicidal items were endorsed.  The Veteran attributed the 
suicidal thoughts to his recent divorce and his mother's 
death.  He mentioned no suicidal history, intention, or plan.  
The psychologist commented that the Veteran had adequate 
social mores and obligations to mitigate suicidal acting-out.  
No psychotic behavior was observed, and no thought disorder 
was suspect.  The assessments were low suicide risk, 
bereavement, rule-out major depressive disorder (MDD), and 
rule-out PTSD, and a GAF score of 52 was assigned.

On VA outpatient psychiatric evaluation the next day in July 
2004, the Veteran complained of depression, low energy and 
motivation, difficulty sleeping, and suicidal ideation, but 
without a plan, because he would not do it because of his 
family.  The assessments were MDD, bereavement, and alcohol 
use, and a GAF score of 50 was assigned.

On mid-July 2004 VA psychological evaluation, the Veteran 
denied a desire to hurt or kill himself, stating that he 
would never want to hurt his family in that manner or leave 
them.

On November 2004 VA outpatient psychiatric evaluation, the 
Veteran reported a little improvement in his symptoms with 
medication, with some worries and variable sleep.  He 
complained of depression and an irritable mood.  On 
examination, he was well-groomed, and speech was normal.  Eye 
contact, insight, and judgment were good, mood was sad, and 
affect was restricted, non-labile, and appropriate.  There 
was no suicidal or homicidal ideation, hallucinations, or 
delusions.  Thought processes were logical and goal-directed, 
and memory was intact.  Kinetics were normal.  The 
assessments were dysthymia and alcohol use, and a GAF score 
of 58 was assigned.

On November 2004 VA psychosocial assessment, the Veteran's 
family was noted to be close-knit, and he spent some time 
together with his children.  He had a couple of friends, but 
none were close.  He sometimes participated in spur-of-the-
moment activities and went to a local bar or restaurant, but 
did not participate in organized clubs and groups, and he had 
no hobbies.  

On March 2005 VA outpatient psychiatric evaluation, the 
Veteran reported anxiety, depression, and an irritable mood.  
He disliked being around people, and sleep was variable, but 
medication helped some.    On examination, he was well-
groomed, and speech was normal.  Eye contact, insight, and 
judgment were good, mood was sad, and affect was restricted.  
There was no suicidal or homicidal ideation, hallucinations, 
or delusions.  Thought processes were logical and goal-
directed.  The assessments were PTSD, recurrent MDD, and 
alcohol use, and a GAF score of 58 was continued.

On June 2005 VA outpatient psychiatric evaluation, the 
Veteran reported depression, and medication helped some with 
sleep.  On examination, he was well-groomed, and speech was 
soft and slow.  Insight and judgment were fair, mood was sad, 
and affect was restricted.  There was no suicidal or 
homicidal ideation, hallucinations, or delusions.  Thought 
processes were logical and goal-directed.  The assessments 
were PTSD, continued alcohol abuse, and alcohol-induced mood 
disorder, and a GAF score of 58 was continued.

A September 2005 SSA decision found the Veteran entitled to 
disability benefits from May 2002 due to several physical 
disabilities, but did not include PTSD.

On September 2005 VA psychological examination, the Veteran 
complained of irritability, nervousness, tension, low energy, 
depression, sleep problems, intrusive thoughts of his 
unpleasant Vietnam experiences, and difficulty forming close 
emotional ties with people.  He reported a good relationship 
with his adult daughter, who he saw 2 or 3 times per month.  
He played with his dog, went shopping once or twice a week, 
and had a friend who he met for breakfast a couple of times 
per week, and with whom we went fishing on occasion.  He also 
had some relationships with women over the last several years 
that did not last more than a few months.  He took care of 
his own activities of daily living such as laundry, personal 
hygiene, paying bills, preparing meals, and lawn care (when 
his back was not bothering him).  He reported last having 
worked in the lawn care business in May 2002.

On mental status examination, the Veteran had a limited range 
of affect, and he appeared to be well-practiced at limiting 
the emotional aspects of his functioning.  He was casually 
and appropriately dressed and oriented in 4 spheres, and mood 
was slightly down.  Memory was fair, and there was no 
evidence of a thought disorder, hallucinations, or delusions.  
Appetite was allright.  He reported improvement with respect 
to suicidal ideation in the last 6 months.  Cognitive 
functioning was very good, with good verbal analysis and 
abstracting skills, although he had some difficulty in 
concentration.  There was overall no impairment of thought 
process or communication that would have a significant impact 
on his social or work capacities.  

The diagnosis was mild/moderate PTSD, and a GAF score of 62 
was assigned.  The examiner opined that the impact of the 
veteran's PTSD on his social functioning was mild to 
moderate, noting that he had limited social activities, but a 
good relationship with his daughter, and a friend with whom 
he ate breakfast and went fishing.  The psychologist also 
noted that he had had at least a moderately-successful career 
working as a mechanic for 1 corporation for a number of 
years, and opined that his PTSD-related symptoms of 
irritability, nervousness, and depression had had a mild to 
moderate impact on his ability to function.  Overall, the 
doctor opined that the Veteran had PTSD productive of a mild 
to moderate degree of dysfunction in terms of social 
functioning and work capacity.  He had no difficulty 
maintaining his activities of daily living, including 
personal hygiene, dressing, feeding, and managing money.

On October 2005 VA outpatient psychiatric evaluation, the 
Veteran reported doing reasonably well, with some bad days, 
variable sleep.  Medication helped some.  On examination, he 
was well-groomed, and speech was soft and slow.  Insight and 
judgment were fair, mood was OK, and affect was restricted.  
There was no suicidal or homicidal ideation, hallucinations, 
or delusions.  Thought processes were logical and goal-
directed.  The assessments were PTSD and alcohol abuse in 
partial remission, and a GAF score of 58 was assigned.

On December 2005 VA outpatient psychiatric evaluation, the 
Veteran reported continuing difficulty with sleep, and 
complained of low motivation and depression. On examination, 
he was reasonably groomed, and speech was soft and slow.  
Insight and judgment were fair, mood was sad and anxious, and 
affect was restricted.  There was no suicidal or homicidal 
ideation, hallucinations, or delusions.  Thought processes 
were logical and goal-directed.  The assessment was PTSD, and 
a GAF score of 50 was assigned.

As documented above, the Board finds that the evidence prior 
to 20 March 2006 indicates that the veteran's PTSD was 
overall manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although he generally functioned satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as a depressed mood; anxiety; chronic sleep 
impairment; and mild memory problems.  In reaching this 
determination, the Board notes the September 2005 VA 
examiner's opinion that the impact of the veteran's PTSD on 
his social functioning was no more than mild to moderate: 
although he had limited social activities, he had a good 
relationship with his daughter, and a friend with whom he ate 
breakfast and went fishing.  Moreover, the psychologist also 
noted that he had had at least a moderately-successful career 
working as a mechanic for 1 corporation for a number of 
years, and opined that his PTSD-related symptoms of 
irritability, nervousness, and depression had had no more 
than a mild to moderate impact on his work capacity.  The 
Board finds that the veteran's abovementioned symptoms did 
not overall indicate at least the level of psychiatric 
disability that would have warranted a schedular 50% rating 
at any time prior to    20 March 2006 under the applicable 
rating criteria, i.e., occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment and abstract thinking; and 
difficulty in establishing and maintaining effective work and 
social relationships. 
 
Considering the evidence of record in light of all pertinent 
criteria, the Board also finds that a schedular rating in 
excess of 50% was not warranted for PTSD under the applicable 
rating criteria at any time prior to 27 October 2008.    

On April 2006 VA outpatient psychiatric evaluation, the 
Veteran reported continuing difficulty with sleep.  
Medications provided some help. On examination, he was 
reasonably groomed, and speech was soft and slow.  Insight 
and judgment were fair, mood was sad and anxious, and affect 
was restricted.  There was no suicidal or homicidal ideation, 
hallucinations, or delusions.  Thought processes were logical 
and goal-directed.  The assessment was PTSD, and a GAF score 
of 55 was assigned.

In a July 2006 statement, the veteran's wife described his 
PTSD symptoms, including sleep problems, and how they 
affected their marriage.  

On August 2006 VA outpatient psychiatric evaluation, the 
Veteran discussed PTSD symptoms which the examiner noted 
waxed between mild to moderate severity throughout the year.  
Depressive symptoms included anhedonia, a depressed mood, and 
sleep, energy, and appetite problems.  The Veteran was noted 
to have             re-married his wife for the 3rd time, and 
they had been living together for several months.  He avoided 
people other than his family, but he described positive 
relationships with his daughter and granddaughter.  On 
examination, the Veteran was alert and oriented, mood was 
depressed, and affect restricted, and mood and affect were 
congruent.  Eye contact was poor, and speech soft and 
monotonous.  There was psychomotor agitation, with hand 
wringing and a swinging leg.  He denied hallucinations or 
suicidal or homicidal ideations.  Insight and judgment were 
fair.  Thought processes were coherent and logical, and there 
was no attention, concentration, or memory deficit.  The 
assessments were moderate to severe PTSD, and moderate, 
recurrent MDD.  

On November 2006 VA outpatient psychiatric evaluation, the 
Veteran discussed waxing and waning PTSD symptoms.  On 
examination, the Veteran was alert and oriented in 4 spheres.  
Kinetics and speech were normal.  Eye contact was poor.  
There was no psychosis or suicidal or homicidal ideation.  
Mood was OK, and affect was non-labile and more restricted 
and down than previously.  Insight and judgment were fair.  
Thought processes were logical and goal-directed.  Memory and 
cognition were intact.  The assessments were moderate to 
severe PTSD, and moderate, recurrent MDD.

On March 2007 VA outpatient psychiatric evaluation, the 
Veteran complained of a depressed mood, insomnia, nightmares, 
and ambivalence despite taking prescribed medication 
compliantly.  He was noted to have a very supportive wife and 
family.  On examination, the Veteran was alert and oriented 
in 4 spheres.  Appearance was within normal limits.  Kinetics 
and speech were normal.  Mood was ambivalent, and affect was 
non-labile, non-restricted, and appropriate.  There was no 
suicidal or homicidal ideation, hallucinations, or delusions.  
Insight and judgment were good.  Thought processes were 
logical and goal-directed.  Memory was intact.

On September 2007 VA outpatient psychiatric evaluation, the 
Veteran stated that prescribed medication had helped his 
symptoms somewhat, and he was noted to be close to his 
daughter and grandchild.  On mental status examination, the 
Veteran was alert, oriented, clean, and neat, with little eye 
contact.  Mood was "better," and affect restricted.  There 
was no suicidal or homicidal ideation.  Insight and judgment 
were good.  Speech was clear and goal-directed.  The 
assessment was PTSD.

On December 2007 VA outpatient psychiatric evaluation, the 
Veteran was alert, oriented, clean, and neat on mental status 
examination, with little eye contact.  Mood was unchanged, 
and affect restricted.  There was no suicidal or homicidal 
ideation.  Speech was clear and goal-directed.  The 
assessment was PTSD.

In a January 2008 statement, the veteran's wife described his 
PTSD symptoms, including sleep problems, and how they 
affected their marriage.

At the February 2008 Board hearing, the Veteran and his wife 
testified about his PTSD symptoms and how they impaired him 
socially and industrially.  The Veteran stated that he quit 
work in 2002 due to heart and back problems and problems with 
depression and insomnia.  He stated that he had kept to 
himself at work, and had no problems interacting with co-
workers and supervisors.  He stated that no medical provider 
had suggested hospital treatment for his PTSD.  He testified 
that he had a few friends who were also Vietnam veterans; 
that he socialized with his wife and sometimes went to 
restaurants; that he got along with his wife and children 
pretty well; and that he occasionally went hunting for 
recreational activity.

In a statement which was received in February 2008, the 
veteran's daughter described the veteran's psychiatric 
symptoms and their effect on family life, as well as how they 
impaired him socially and industrially.
   
In statements which were received in February 2008, each of 
the veteran's 2 sisters described his psychiatric symptoms 
and how they impaired him socially and in his marriage.

On March 2008 VA outpatient psychiatric evaluation, the 
Veteran was alert, oriented, clean, and neat on mental status 
examination, with downcast eyes and little eye contact.  He 
was quiet, and fidgeted with his sleeves and arms.  There was 
no suicidal or homicidal ideation, and insight and judgment 
were good.  The assessment was PTSD.  When seen again in May, 
the Veteran reported that medications had helped some.  He 
was alert, oriented, clean, and neat on mental status 
examination, with poor eye contact.  Affect was restricted.  
There was no suicidal or homicidal ideation.  Insight and 
judgment were good, and speech was clear.  The assessment was 
PTSD.  In August, the Veteran reported that his sleep was OK, 
but could be improved.  He had nightmares at times.  He was 
alert, oriented, clean, and neat on mental status 
examination, and mood was OK.  Affect was restricted.  There 
was no suicidal or homicidal ideation, and insight and 
judgment were good.  The assessment was PTSD.

As documented above, the Board finds that the evidence prior 
to 27 October 2008 indicates that the veteran's PTSD was 
overall manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a restricted affect, slow and soft speech, 
and psychomotor agitation at times, disturbances of 
motivation and mood, impaired sleep, and difficulty in 
establishing and maintaining effective work and social 
relationships.  In this regard, the Board notes that the 
veteran's symptoms did not include circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; or impaired abstract thinking.
  
However, the abovementioned symptoms did not overall indicate 
at least the level of psychiatric disability that would have 
warranted a schedular 70% rating at any time prior to 27 
October 2008 under the applicable rating criteria, i.e., 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  In this regard, the Board 
notes that in mid- and late 2006 a VA examiner noted that the 
veteran's PTSD symptoms waxed between mild to moderate 
severity throughout the year, and the assessments were 
moderate to severe PTSD, and moderate, recurrent MDD.  The 
Veteran was noted to have re-married his wife for the 3rd 
time, and they had been living together for several months.  
Although he reportedly avoided people other than his family, 
he described positive relationships with his wife, daughter, 
and granddaughter.  At the February 2008 Board hearing, the 
Veteran testified that he had a few friends; that he 
socialized with his wife and sometimes went to restaurants; 
that he got along with his wife and children pretty well; and 
that he occasionally went hunting for recreational activity.  
Moreover, the Board notes that the veteran's judgment ranged 
from fair to good, and his thought processes were 
consistently coherent, logical, and goal-directed on 
examinations prior to 27 October 2008, and his speech was 
consistently normal and clear since late 2006.

Lastly, considering the evidence of record in light of all 
pertinent criteria, the Board finds that a schedular rating 
in excess of 70% is not warranted for PTSD under the 
applicable rating criteria at any time since 27 October 2008.

On 27 October 2008 VA psychological examination, the Veteran 
reported ongoing depression, sleep disturbances, 
concentration difficulty, with episodes of forgetfulness, 
decreased energy, periods of suicidal ideation, and 
difficulty with interpersonal functioning due to irritability 
and social withdrawal.  He stated that he once engaged in 
bicycle riding and fishing as recreational activities, but he 
no longer had the energy or interest to fish, and months 
might elapse without bicycle riding.  He no longer often 
attended church with his wife, and did not want to socially 
interact with her active life.  The Veteran reported a fairly 
good relationship with his adult daughter and 2 stepsons.  
With respect to daily activities, the examiner noted that the 
Veteran prepared meals and organized medications for himself, 
groomed himself, and performed all things necessary to 
maintain a level of independence, and the doctor opined that 
he was able to manage his own funds.  

On mental status examination, the Veteran was somewhat 
disheveled.  Speech was slow, but audible and understandable.  
He was oriented in 4 spheres, and affect and facial 
expressions were flat, with a depressed mood.  Cooperation 
was good.  There was little or no eye contact.  There was 
some behavioral agitation (shuffling of feet and moving hands 
through his hair).  Thought processes were goal-directed, and 
he denied suicidal and homicidal ideation and hallucinations.  
Thought content was fairly paranoid, as he did not feel safe 
in public.  Memory was fair, and attention and calculation 
were poor.  Abstract reasoning was intact, and judgment was 
good.  Insight was very limited.  There was no impairment of 
thought process or communication.  The diagnoses were PTSD 
and moderate, recurrent MDD, and a GAF score of 53 was 
assigned.  The examiner commented that the veteran's symptoms 
of depression were significant, and opined that his degree of 
impairment was considerable.                         

On December 2008 VA outpatient psychiatric evaluation, the 
Veteran was noted to have continuing sleep problems.  
Prescribed medication helped with nightmares.  On mental 
status examination, the Veteran was alert, oriented, 
pleasant, clean, neat, and quiet, with little eye contact.  
His mood varied, and affect was restricted.  There was no 
suicidal or homicidal ideation.  The assessment was PTSD.  

As documented above, the Board finds that the evidence since 
27 October 2008 indicates that the veteran's PTSD is overall 
manifested by no more than occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as some suicidal ideation, continuing sleep 
problems, slow speech, significant depression affecting 
ability to function appropriately and effectively, impaired 
impulse control (such as unprovoked irritability), difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships outside the 
family.  However, the Board notes that the veteran's symptoms 
do not include obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively; impaired impulse control with periods of 
violence; spatial disorientation; or neglect of personal 
appearance and hygiene.  

His symptoms clearly do not indicate at least the level of 
psychiatric disability that would warrant a schedular 100% 
rating at any time since 27 October 2008 under the applicable 
rating criteria, i.e., total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  In this 
regard, the Board notes that, on the most recent October 2008 
VA examination, the Veteran reported a fairly good 
relationship with his adult daughter and 2 stepsons, despite 
marital estrangement from his wife.  With respect to daily 
activities, the examiner noted that the Veteran performed all 
things necessary to maintain a level of independence, and 
opined that he was able to manage his own funds.  Moreover, 
his thought processes were goal-directed, he denied suicidal 
and homicidal ideation, memory was fair, abstract reasoning 
was intact, judgment was good, and there was no impairment of 
thought process or communication.  

The Board also notes that the Veteran had been assigned GAF 
scores ranging from 50 to 62, as reflected in VA clinical 
records and examination reports from 2004 to 2008.  According 
to the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.
 
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record shows that the Veteran sometimes has suicidal 
ideation, and has variously demonstrated moderate to serious 
difficulty in social and occupational functioning, as well as 
a depressed mood, insomnia, and having few friends, but fails 
to show PTSD symptoms of severe obsessional rituals, frequent 
shoplifting, a complete lack of friends, circumstantial 
speech, or panic attacks.

Additionally, the Board finds that there is no showing that, 
at any time since the initial grant of service connection in 
December 2002, the PTSD has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2004 to 2008 do not objectively show that his 
PTSD alone markedly interferes with employment (i.e., beyond 
that contemplated in the assigned schedular rating), or 
requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
ratings for that disability are adequate in this case.  

In a March 2003 report of employment history completed by the 
Veteran in support of his application for SSA disability 
benefits, he reported having worked as a mechanic/lead worker 
supervisor at a road equipment company from 1971 to 1999, a 
worker putting up metal buildings from 1999 to 2001, and a 
lawn mower and weed controller in a lawn care business from 
2001 to May 2002.  On June 2003 examination by Dr. T. H., the 
Veteran stated that he had been unable to work since coronary 
artery bypass grafting in 2001; the Veteran was alert and 
oriented on examination, and there was no indication that 
PTSD prevented him from working.  On July 2004 VA evaluation, 
the Veteran was noted to have last worked as a self-employed 
landscaper 2 years ago, and to have not been working for the 
last 2 years due to unspecified health-related limitations; 
there was no indication that PTSD prevented him from working.  
On September 2004 VA examination, the Veteran reported that 
he was currently not working due to physical disabilities of 
the back, heart, and joints; there was no indication that 
PTSD prevented him from working.  

A September 2005 SSA decision found the Veteran entitled to 
disability benefits from May 2002 due to several physical 
disabilities, but did not include PTSD.  September 2005 VA 
examination showed no impairment of thought process or 
communication that would have a significant impact on his 
work capacities.  The psychologist also noted that he had had 
at least a moderately-successful career working as a mechanic 
for 1 corporation for a number of years, and opined that his 
PTSD-related symptoms of irritability, nervousness, and 
depression were productive of only a mild to moderate degree 
of dysfunction in terms of work capacity.  At the February 
2008 Board hearing, the Veteran testified that he quit work 
in 2002 due to a combination of heart and back problems and 
problems with depression and insomnia; that he had kept to 
himself at work, and had no problems interacting with co-
workers and supervisors; and that no medical provider had 
suggested hospital treatment for his PTSD.

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the schedular ratings are adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
and that the claims for an initial rating in excess of 30% 
for PTSD prior to 20 March 2006, a rating in excess of 50% 
prior to 27 October 2008, and a rating in excess of 70% since 
27 October 2008 must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
  



ORDER

Service connection for allergic rhinitis/sinusitis, to 
include as due to AO exposure, is denied.

An initial rating in excess of 30% for PTSD prior to 20 March 
2006 is denied.

A rating in excess of 50% for PTSD prior to 27 October 2008 
is denied.

A rating in excess of 70% for PTSD since 27 October 2008 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


